Citation Nr: 1550850	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected allergic rhinitis prior to February 23, 2015, and a rating in excess of 10 percent from that date.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted service connection for rhinitis and assigned a noncompensable rating, effective March 24, 2008.  This case was remanded by the Board in December 2014 for additional development for the issues of increased rating for allergic rhinitis and service connection for asthma.  In an April 2015 rating decision, the RO granted service connection for exercise induced asthma, so that issue is no longer before the Board.  In the April 2015 rating decision, the RO also increased the rating for allergic rhinitis to 10 percent, effective February 23, 2015.

In October 2014, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's Virtual VA claims file.

The Board acknowledges that the Veteran has filed an appeal on the issues of service connection for sleep apnea and tinnitus, but the Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The September 2008 rating decision granted service connection for allergic rhinitis with a 0 percent rating, effective March 24, 2008; an April 2015 rating decision increased the rating to 10 percent, effective February 23, 2015.  The Veteran contends he is entitled to an increased rating from the initial date of service connection.

It appears that pertinent private treatment records from the period under consideration are outstanding.  In August 2009, the Veteran submitted an Authorization for Release of Information from a private provider, Aycock and Snell ENT, and indicated he was treated there in July 2009.  In October 2009 response, Aycock and Snell ENT noted the Veteran was last seen in September 2008, but the records of such treatment were not provided.  Since the Veteran received treatment during the period under consideration, the records of such treatment are likely to contain information pertinent to the matter at hand and must be sought.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of any updated VA treatment records (those not already associated with the claims file) pertaining to the treatment for allergic rhinitis the Veteran has received since December 2014 to present, to include records at the Oklahoma City VA Medical Center.  If any records requested are unavailable, the reasons for their unavailability must be noted.

2. The AOJ should contact the Veteran and request him to identify all medical providers from whom he sought treatment for his service-connected allergic rhinitis, including specifically from Aycock and Snell ENT from between March 2008 and the present, and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records, following the procedures outlined in 38 C.F.R. § 3.159.

3. The AOJ should then review the record and readjudicate the issue of entitlement to an initial compensable disability rating for allergic rhinitis prior to February 23, 2015 and in excess of 10 percent from that date.  If any aspect of the decision remains adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further reconsideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

